—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated *630August 27, 2001, which granted the defendant’s motion pursuant to CPLR 3211 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the complaint. By order dated September 18, 2000, the plaintiffs time to serve the defendant with a summons and complaint was extended pursuant to CPLR 306-b. Eight months subsequent to that order, the plaintiffs still had not served the defendant. Considering the extended delay in service, the plaintiffs’ lack of diligence in effecting service, the prejudice to the defendant as a result of the delay, and the absence of a reasonable excuse for the delay, the plaintiffs are not entitled to an additional extension of time to effectuate service (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95; Ludemann v Maisel, 292 AD2d 428; Rihal v Kirchhoff, 291 AD2d 548; Carbonaro v Maimonides Med. Ctr., 289 AD2d 437). Krausman, J.P., Friedmann, Mastro and Rivera, JJ., concur.